Citation Nr: 0704598	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  03-36 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
methicillin-resistant staphylococcus aureus (MRSA) related 
disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
Klebsiella pneumonia related disability. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
renal disability. 

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right shoulder disability. 

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right hand disability. 

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a disability characterized by ambulation impairment. 

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a disability characterized by choking. 

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a psychiatric disability to include major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran does not have an MRSA-related disability due 
to VA medical treatment administered September 3, 1999 to 
November 2, 1999.  

2.  The veteran does not have a disability related to 
Klebsiella pneumonia due to VA medical treatment administered 
September 3, 1999 to November 2, 1999.  

3.  The veteran does not have renal disability due to VA 
medical treatment administered September 3, 1999 to November 
2, 1999.  

4.  VA medical treatment administered September 3, 1999 to 
November 2, 1999 did not result in additional right shoulder 
disability nor is the proximate cause carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital/medical treatment; or due to an event not reasonably 
foreseeable.

5.  VA medical treatment administered September 3, 1999 to 
November 2, 1999 did not result in additional right hand 
disability nor is the proximate cause carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital/medical treatment; or due to an event not reasonably 
foreseeable.

6.  The veteran does not have a disability characterized by 
ambulation impairment due to VA medical treatment 
administered September 3, 1999 to November 2, 1999.  

7.  The veteran does not have a disability characterized by 
choking due to VA medical treatment administered September 3, 
1999 to November 2, 1999.  

8.  The veteran has additional psychiatric disability as a 
result of VA medical treatment administered September 3, 9199 
to November 2, 1999, but the proximate cause of the 
disability was not carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for MRSA-related disability, 
have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.361 (2006).

2.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for Klebsiella pneumonia 
related, have not been met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.361 (2006).

3.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for renal disability, have 
not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.361 (2006).

4.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for right shoulder 
disability, have not been met.  38 U.S.C.A. § 1151 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.361 (2006).

5.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for right hand disability, 
have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.361 (2006).

6.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a disability 
characterized by ambulation impairment, have not been met.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.361 (2006).

7.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a disability 
characterized by choking, have not been met.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2005); 38 C.F.R. § 3.361 (2006).

8.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a psychiatric disability 
to include major depression, have not been met.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2005); 38 C.F.R. § 3.361 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2001 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  After the statement of the case was issued, 
additional evidence was received, but the veteran has waived 
initial RO jurisdiction over that evidence.  

The claimant's pertinent VA medical treatment records and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded a VA examination and a VA medical opinion was 
obtained.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997. Prior to 
that time, 38 C.F.R. § 3.358 is to be applied. In this case, 
the veteran's claim was received after October 1, 1997. Thus, 
38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required. To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of § 17.32 of 
this chapter.  To establish that the provision of training 
and rehabilitation services or a CWT program proximately 
caused a veteran's additional disability or death, it must be 
shown that the veteran's participation in an essential 
activity or function of the training, services, or CWT 
program provided or authorized by VA proximately caused the 
disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities. A Department employee is an individual (i) who is 
appointed by the Department in the civil service under title 
38, United States Code, or title 5, United States Code, as an 
employee as defined in 5 U.S.C. § 2105; (ii) who is engaged 
in furnishing hospital care, medical or surgical treatment, 
or examinations under authority of law; and (iii) whose day-
to-day activities are subject to supervision by the Secretary 
of Veterans Affairs.  A Department facility is a facility 
over which the Secretary of Veterans Affairs has direct 
jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

An August 1982 VA examination report indicated that the 
veteran had hydradenitis supperativa.  In July 1983, the 
veteran was admitted by VA for hydradenitis of the axilla.  
In August 1983, the veteran was admitted by VA for reflex 
esophagitis secondary to a hiatal hernia.  In October 1984, 
the veteran was seen for muscular strain syndrome, recurrent 
hydradenitis, and hypertension.  The veteran continued 
treatment for these problems, to include right upper 
extremity/shoulder complaints.  Also, in July 1985, the 
veteran was seen for gastroesophageal reflux.  In 
October 1985, the veteran was seen for anxiety.  He was 
prescribed Xanax.  In December 1986, he was diagnosed as 
having major depression.  The veteran continued to be seen 
for depression.  A January 1996 esophagogastroduodenoscopy 
revealed prominent gastric folds in fundus and cardia on 
upper gastrointestinal series.  In April 1997, the veteran 
was seen for osteoarthritis of the right shoulder.  

In a May 1997 rating decision, entitlement to pension 
benefits was granted based on a myriad of medical problems: 
coronary artery disease, chronic obstructive pulmonary 
disease (COPD), GERD and diverticulitis, right shoulder 
impingement syndrome, osteoarthritis, diabetes mellitus, 
hemorrhoids, sebaceous cyst, and obesity.  

The veteran continued to have gastrointestinal complaints and 
was treated for gastrointestinal disability.  On September 3, 
1999, the veteran was admitted by VA with diagnoses of 
esophageal reflux and hiatal hernia.  He underwent a Nissen 
fundoplication via an open procedure.  He had secondary 
diagnoses of hypertension, COPD, peripheral vascular disease 
(PVD), depression, alcohol abuse, joint pain, diverticula, 
and sinusitis.  Postoperatively, the veteran was administered 
amphotericin B through the triple lumen catheter.  A nurse 
discovered this was the case and discontinued the infusion, 
removed the clip, attached the tubing with stopclock for 
Foley catheter infusion, and called the physician.  
Thereafter, the surgical resident and nurse pulled all the 
lines and restarted them secondary to contamination.  A 
Report of Special Incident Involving a Beneficiary was 
conducted.  The Board of Investigation concluded that the 
veteran was not harmed by this serious medication error.  

The hospitalization report also showed that the veteran had 
to be intubated for a prolonged period.  By September 8, 
1999, it was noted that the veteran's renal function was 
worsening and he went into acute renal failure.  He also 
developed sepsis.  

On September 11, 1999, the veteran underwent an exploratory 
laparotomy, irrigation and drainage of the upper abdomen, 
placement of a gastrostomy tube in a Witzel fashion, 
placement of a T type jejunostomy tube, reinforcement of a 
fundoplication, and an omental patch of fundoplication site.  
There were no apparent complications.  Aggressive blood and 
fluid resuscitation were continued.  Thereafter, the veteran 
showed impairment.  On September 20, 1999, the veteran was 
prepared for a tracheostomy due to respiratory failure.  

On September 21, 1999, the veteran had difficulty swallowing 
for three days.  He had pain in his throat as well as 
hoarseness.  By September 23, 1999, it was noted that the 
renal failure was resolving.  On September 26, 1999, it was 
noted that the veteran had Klebsiella pneumonia.  On 
September 29, 1999, the veteran reported that he had right 
arm weakness and numbness in the right leg.  It was noted 
that he had abdominal dehiscence neuropathy.  The veteran 
underwent a fluoroscopic placement of NG tube and abdominal 
wound debridement.  There were no complications.  By October 
1, 1999, the veteran's renal functioning was stable.  

On October 4, 1999, the veteran underwent a repair of fascial 
dehiscence with Marlex mesh.  It was noted that after the 
veteran underwent the open Nissen repair, he had a rather 
complicated hospital course, including, but not limited to, a 
fascial dehiscence.  This was managed non-operatively because 
the wound appeared to be infected.  In addition, there 
appeared to be some small bowel exposed at the inferior 
portion of the wound.  This dehiscence continued to increase 
and it was decided to take the veteran to the operating room 
for repair.  On October 8, 1999, the veteran was extubated.  
The hospitalization reports also reflect that the veteran 
reported shoulder pain.  On October 19, 1999, the veteran had 
a Rehabilitation Medicine Consultation.  The veteran was able 
to take a few steps, but was primarily wheelchair-bound.  
Long-term rehabilitation was recommended.  The veteran was 
discharged on November 2, 1999.  

In February 2000, the veteran's claim was received.  The 
veteran maintained that he was admitted by VA for a hernia 
repair.  However, it did not go well and he was in a coma for 
over a month and awoke with multiple disabilities, as listed 
on the front page of this decision.  

In September 2001, the veteran was afforded a VA psychiatric 
examination.  At that time, the veteran reported that he had 
been depressed since 1991.  The veteran related that at that 
time, he was treated for both mental and alcohol abuse 
problems.  The Axis I diagnosis was major depressive 
disorder.  The Axis III diagnoses were chronic pain, 
abdominal/gastrointestinal impairment from abdominal wound 
complications.  

In November 2001, the veteran was afforded another VA 
examination.  A review of the claims file was conducted.  
Prior to the September 1999 surgical procedures, the veteran 
indicated that he had had no trouble with his right arm, but 
when he awoke, he had pain in his right shoulder with 
decreased range of motion as well as numbness in the thumb 
and first three fingers of the hand.  The veteran related 
that he was a professional contractor for 25 years.  
Evaluation of the right shoulder to include review of a 
magnetic resonance imaging (MRI) which showed a partial 
thickness tear involving the articular surface of the distal 
portion of the supraspinatus tendon at its insertion of the 
humeral head.  Additionally, there was an abnormal signal 
identified in the more proximal portions of the tendon 
consistent with inter-substance edema.  The veteran also 
exhibited decreased range of motion.  It was noted that the 
veteran had been strapped during surgery.  It was also noted 
that the veteran received amphotericin B through the wrong 
port.  The veteran stated that due to his large size, he 
believed that he was dropped from the table which was the 
onset of his right shoulder difficulties.  

A physical examination was conducted.  It was noted that the 
veteran was morbidly obese.  The diagnoses were rotator cuff 
by MRI, diabetic sensory motor peripheral neuropathy, sensory 
symptoms consistent with carpal tunnel syndrome of the right 
hand, and decreased range of motion consistent with 
encapsulates.  

The examiner stated that she found no evidence that the 
veteran was dropped, therefore, she thought it was unlikely 
that this was the cause of the veteran's additional 
disability.  In addition, in reviewing the hospital chart, a 
notation dated January 14, 1985 indicated that the veteran 
reported with pain in his arm, a constant dull ache.  On 
examination, he was reported to have a decreased pin prick in 
the right shoulder.  The assessment noted that the veteran 
had right tender palpation with reproduction of shoulder and 
neck pain, while the left was mildly tender.  His range of 
motion at that time was full.  The assessment was right 
shoulder and neck pain.  The most likely diagnosis was 
recurrent hidradenitis.  It was noted that in April 2000, the 
veteran was diagnosed with polyneuropathy without evidence of 
right brachial plexopathy.  

In July 2002, the veteran's claims file was returned to the 
VA psychiatric examiner.  With regard to the question of 
"was the proximate cause of the additional psychiatric 
disability the result of carelessness, negligence, lack of 
proper skill, error on judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical 
treatment, or surgical treatment," the examiner responded 
that he was unable to answer that question due to lack of the 
appropriate professional background to evaluate the surgical 
technique and lack of any report of negligence.  With regard 
to the question of was the event "not reasonably 
foreseeable," the examiner opined that the additional 
psychiatric disability, i.e., an increase in depressive 
symptoms, was a reasonable consequence of the veteran's 
serious medical condition which he encountered in September 
1999.  The long hospitalization was traumatic for the veteran 
and his wife.  The examiner indicated that it would be 
inappropriate to estimate the veteran's global assessment of 
functioning (GAF) prior to the September 1999 surgery, as 
there was no GAF of record.  The examiner stated that the 
veteran's increased manifestations were due to the surgery.  

In November 2002, a VA medical opinion was rendered.  The 
examiner indicated that the veteran was morbidly obese.  He 
had a history of alcohol abuse and had been in treatment 
since 1991.  He had hypertension and hypercholesterolemia as 
well as COPD, insulin-dependent diabetes mellitus, and 
complications of that disorder to include decreased vision.  
He had mental and mood disorders with chronic depression and 
also had a nose deformity from a saw injury.  He worked for 
30 years as a carpenter and construction worker.  He 
subsequently had problems with arthritis and degenerative 
joint disease and he had a history of pain in all of his 
joints, including his right shoulder, for which he was seen 
in April 1997.  In addition, he had a history of chronic 
gastrointestinal complaints with diverticulosis.  He had a 20 
year history of a hiatal hernia and gastroesophageal reflux 
disease as well as gastritis.  His gastroesophageal reflux 
disease was documented based on esophagogastroduodenoscopy 
finding and a 24 hour pH esophageal probe studies.  In April 
1996, he applied for pension benefits based on his right 
shoulder disability, gastroesophageal reflux disease, and 
diverticulosis.  Thus, the Board notes, these disabilities 
were present when the veteran applied for pension benefits.  

Based on his gastroesophageal reflux disease, the veteran was 
admitted to the hospital on September 3, 1999.  He underwent 
a laparoscopic Nissen fundoplication.  This was converted to 
an open procedure due to difficulty with exposure apparently 
due to his obesity and enlarged liver, presumably secondary 
to chronic alcohol and fatty infiltration.  There was an 
estimated one liter of blood loss due to bleeding from the 
short gastric vessels and the liver.  Thus, the procedure was 
completed as an open procedure.  The veteran was admitted to 
the hospital postoperatively.  The postoperative course was 
complicated by a leak at the fundoplication site which was 
suspected due to his postoperative fluid requirements and 
sepsis.  

On September 11, 1999, the veteran was taken back into the 
operating room where a leak was discovered at the right 
lateral area of the fundoplication.  Intraabdominal abscess 
were washed out and gastrostomy and jejunostomy tubes were 
placed.  An omental patch was placed over the area of the 
leak to buttress the repair and intra abdominal drains were 
placed.  The veteran also underwent bronchoscopy due to his 
persistent ventilator requirement and Klebsiella as well as 
MRSA were cultured consistent with Klebsiella and MRSA 
pneumonia.  The veteran also sustained acute renal 
insufficiency possibly due to sepsis, hypotension, and 
dehydration.  The veteran required dialysis twice and the 
insult to the kidneys appeared to resolve with that 
management.  On September 21, 1999, the veteran underwent 
tracheostomy.  On September 29, 1999, the veteran was taken 
back to the operating room for debridement of the abdominal 
wound and fascia.  A nasogastric tube was placed 
fluoroscopically at that time.  On October 4, 1999, the 
veteran was taken back to the operating room for a fascial 
dehiscence with exposed small bowel.  A Marlex mesh repair 
was performed to the fascial edges.  The veteran required one 
month of ventilatory support and survived his MRSA and 
Klebsiella pneumonia.  His anuria resolved and he only 
required hemodialysis temporarily.  The veteran received 8 
units of packed red blood cells.  His wound healed by 
secondary intention and he apparently had a skin graft across 
the granulation bed.  There were 3 areas which did not 
epithelialize completely and required dressing changes.  The 
veteran subsequently developed a ventral incisional hernia.  
It was unclear if the incisional hernia was repaired.  

The examiner noted that he was specifically requested to 
document whether were "actual disabilities or increase of 
previous disability associated with MRSA, kidney dysfunction, 
and abdominal/gastrointestinal impairment from abdominal 
wound and tracheotomy complications which were caused by 
hospital care, medical or surgical treatment, or 
examination" furnished by VA.  

The examiner stated that the MRSA appeared to have resolved 
and he had underlying COPD and congestive heart failure which 
may have contributed.  His kidney dysfunction appeared to 
have resolved and the veteran no longer required dialysis.  
There was insufficient documentation to determine if the 
veteran had ongoing abdominal/gastrointestinal impairment 
since it was unclear whether or not the veteran had his 
ventral incisional hernia repaired and whether or not he had 
ongoing problems with gastroesophageal reflux disease or 
dysphasia.  

The examiner noted that he was also required to determine if 
the veteran had disabilities where were "increased or if 
disabilities are present, was the approximate cause the 
result of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
VA in furnishing the hospital care, medical, or surgical 
treatment."  The examiner was asked to consider if there was 
"no evidence of carelessness or neglect, lack of proper 
skill, error in judgment or similar instance of fault."  

The examiner stated that the complications the veteran 
suffered were known complications following laparoscopic and 
open fundoplication.  The conversion to an open procedure was 
well documented in the surgical literature, as were 
complications from hepatic and short gastric hemorrhage and 
esophageal and gastric leak.  The veteran's risk for these 
was apparently increased due, in part, to his morbid obesity 
and hepatomegaly.  His intraabdominal sepsis ensued from his 
esophagogastric leak and, along with multiple re-operations, 
was a contributing factor to his fascial dehiscence and 
subsequent ventral incisional hernia.  His morbid obesity may 
have been a contributing factor as well.  His MRSA and 
Klebsiella pneumonia were complications of his prolonged 
ventilation.  As noted, his transient decreased renal 
function was most likely due to ATN or stunned renal tubules 
secondary to sepsis, hypotension, and dehydration.  These 
complications were all recognized complications of major 
abdominal surgery and therefore reasonably foreseeable as 
potential complications and generally covered in informed 
consent for this type of procedure.  

In December 2004, a private medical opinion was furnished by 
C.N.B., M.D.  Dr. B. indicated that the veteran's residual 
ventral incisional hernia/wound was not the expected, 
predicted, usual, normal, or foreseen result of his 
endoscopic Nissen surgery and there were unforeseen errors 
committed by VA.  

With regard to renal function, Dr. B. stated that if the 
veteran's current renal function tests were not within normal 
limits, that it was his opinion that any potential current 
renal dysfunction was likely due to the unforeseen error, 60+ 
day hospitalization, anuria, dehydration, sepsis, multi-
antibiotic administration because his claims file does not 
contain any other plausible cause.  

Dr. B. indicated that the veteran's surgery would normally be 
same day or few days in duration.  However, the 
hospitalization lasted over 60 days and was discharged with 
23 medications.  Dr. B. indicated that the veteran's 
complications were not foreseen.  He listed the complications 
to include: congestive heart failure, glucose intolerance, 
acute respiratory failure/ventilator dependent, renal failure 
with dehydration and anuria with dialysis, consolidative 
Klebsiella pneumonia, tracheostomy, gastrostomy, jejunostomy, 
NG tube, coma, hearing loss, 60 day hospitalization, pleural 
effusion with fluid management problems, hypotension, blood 
transfusions, anastomic leak with omental patch, emergent 
follow-up surgeries, abdominal debridement/fascial 
dehiscence/abscess/spontaneous bleeding, sepsis/MRSA, multi-
antibiotic treatment, abdominal postoperative hernia with 
surgical Marlex Mesh correction attempt, drug 
misadministration.  Dr. B. opined that the care provided to 
the veteran was poor, suboptimal, negligent, careless, error 
in judgment-type.  He indicated that the vast majorities of 
patients do not experience the ventral's aforementioned 
complications following a routine normal error-free 
endoscopic Nissen procedure.  The first error was either the 
choice of endoscopic surgery in a veteran of this body 
habitis or the actual surgical technique performed which may 
or may not have been done by an attending physician and/or 
may or may not have been done by an adequately supported 
resident surgeon.  Dr. B. acknowledged that the complications 
were known, but he indicated that they would be expected to 
occur at exceedingly small rates (less than 50 percent) and 
therefore represent an aberration in care which were not 
reasonably foreseeable and were likely due to a cascade of 
multiple sequential/simultaneous errors in 
judgment/timing/types of treatment.  Dr. B. indicated that 
the VA medical opinion did not give the expected occurrence 
rate for each complication or why each complication was not 
consented to by the veteran.  

At the outset, the Board notes that Dr. B. listed various 
complications of the veteran's surgical and other care 
provided by VA.  He opined that the complications were 
essentially due to substandard care and VA negligence.  Dr. 
B. listed the complications, as set forth above.  Dr. B. did 
not address all of the veteran's claimed disabilities.  
Rather, he addressed certain medical problems not before the 
Board.  The Board cannot accept the general statement that 
negligent care was provided to extend to all current 
disabilities.  The reason the Board cannot do so is because 
Dr. B. very clearly addressed certain complications which he 
determined resulted from negligence and he addressed those 
matters.  As he was specific regarding the residual 
disabilities, the Board is unable to conclude that any 
medical impairment not mentioned is among those caused, 
purportedly, by negligent care.  Accordingly, VA also 
obtained a medical expert opinion in this case.  

Specifically, an independent medical expert opinion was 
sought by VA from a non-VA provider who is an Associate 
Professor of Medicine and which was provided in October 2006.  
The veteran's history was reviewed.  The examiner was asked: 
was the likelihood that the veteran currently has disability 
involving MRSA, Klebsiella pneumonia, renal impairment, a 
disability characterized by ambulation impairment, and/or a 
disability characterized by choking due to VA medical 
treatment administered from September 1999 to November 1999.  
In his opinion, the veteran had no evidence of MRSA or 
Klebsiella pneumonia at the current time.  The examiner 
indicated that there were no pulmonary function tests showing 
residual impairment due to the pneumonias.  The examiner 
cited to a near normal Creatinine reading which showed no 
current renal impairment.  Also, it was noted that during a 
recent 2005 hospitalization, the veteran exhibited peripheral 
neuropathy which was related to his diabetes which limited 
his ability to ambulate and which was not related to his 
treatment during hospitalization.  Further, the examiner 
noted that there was no mention in the records subsequent to 
1999 of any choking disorder and no record of a choking 
disorder.  Thus, in sum, the physician determined that there 
was no additional disability involving MRSA, Klebsiella 
pneumonias, renal impairment, a disability characterized by 
ambulation impairment, and/or a disability characterized by 
choking due to the VA medical treatment rendered from 
September 3, 1999 to November 2, 1999.  

VA law and regulation require that the evidence must show 
that the additional disability is the result of VA hospital 
care, medical or surgical treatment and that the proximate 
cause of the additional disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

Although the veteran contends that all of his alleged 
disabilities were the result of negligent VA treatment, he is 
not competent to make this assessment.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  However, there are competent medical opinions in 
this case.  The medical opinions are probative evidence 
because they were based on a review of the record.  See 
generally Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The medical expert established that the veteran does not 
currently have an MRSA-related disability, a disability 
related to Klebsiella pneumonia, or renal disability.  
Although Dr. B. listed these disabilities as immediate 
complications of the VA medical treatment administered 
September 3, 1999 to November 2, 1999, the MRSA, Klebsiella 
pneumonia, and renal failure resolved and the veteran no 
longer has any residuals.  This opinion is supported by the 
November 2002 VA medical opinion.  Thus, there is no 
additional disability.  Dr. B provided no opinion regarding 
current residuals of MRSA or Klebsiella pneumonia.  With 
regard to renal disability, Dr. B. indicated that if the 
veteran had renal disability, it was related to the VA 
surgery.  Dr. B. speculated in his opinion that if the 
veteran's current renal function tests were not within normal 
limits, that it was his opinion that any potential current 
renal dysfunction was likely due to the unforeseen error, 60+ 
day hospitalization, anuria, dehydration, sepsis, multi-
antibiotic administration.  As established by the medical 
expert, the veteran does not have renal dysfunction/renal 
disability.  Thus, there is no additional disability.  

With regard to the right shoulder, the veteran clearly had 
right shoulder disability prior to the VA treatment in 
question.  The prior VA medical records are replete with 
medical findings of right shoulder disability.  

As noted, Dr. B. generally indicated that the care provided 
to the veteran was poor, suboptimal, negligent, careless, 
error in judgement-type.  However, Dr. B. did not indicate 
that a right shoulder disability was one of the 
complications.  He provided no medical opinion regarding 
whether the veteran had additional right shoulder disability 
or any right shoulder disability.  

Conversely, the November 2001 VA medical opinion noted that 
there was no additional right shoulder disability.  Likewise, 
the VA medical opinion concluded that there was no additional 
right hand disability.  Dr. B. also provided no opinion in 
with regard to any right hand disability or additional right 
hand disability.  Thus, the VA medical opinion, which is 
competent medical evidence, is uncontradicted by any other 
competent medical opinion and is supported in the record.  

The medical expert opined that the veteran has peripheral 
neuropathy.  He specified that the peripheral neuropathy is 
related to the veteran's diabetes, which limited his ability 
to ambulate, and which was not related to his treatment 
during hospitalization.  Further, the medical expert noted 
that there was no mention in the records subsequent to 1999 
of any choking disorder and no record of a choking disorder.  

Again, Dr. B. generally indicated that the care provided to 
the veteran was poor, suboptimal, negligent, careless, error 
in judgement-type.  However, Dr. B. did not indicate that 
either a disability characterized by ambulation impairment or 
a disability characterized by choking were one of the 
complications of the VA treatment.  He provided no medical 
opinion regarding whether the veteran has a disability 
characterized by ambulation impairment or a disability 
characterized by choking.

Thus, the medical expert opinion, which is competent medical 
evidence, is uncontradicted by any other competent medical 
opinion and is supported in the record.  

With regard to the veteran's psychiatric disability to 
include major depression, the record shows that the veteran 
had psychiatric disability prior to the VA treatment in 
question.  He was diagnosed as having major depression in the 
1980's.  The VA psychiatric examiner concluded that the 
veteran did in fact have additional psychiatric disability 
due to the VA treatment administered September 3, 1999 to 
November 2, 1999.  However, the examiner was unable to state 
that the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  
With regard to the question of was the event "not reasonably 
foreseeable," the examiner opined that the additional 
psychiatric disability, i.e., an increased in depressive 
symptoms, was a reasonable consequence of the veteran's 
serious medical condition which he encountered in September 
1999.  Thus, the additional disability was not an event not 
reasonably foreseeable.  

Dr. B. did not indicate address psychiatric disability in his 
opinion.  Thus, the VA examiner's opinion, which is competent 
medical evidence, is uncontradicted by any other competent 
medical opinion and is supported in the record.  

In sum, the veteran does not have an MRSA-related disability 
due to VA medical treatment administered September 3, 1999 to 
November 2, 1999.  The veteran does not have a disability 
related to Klebsiella pneumonia due to VA medical treatment 
administered September 3, 1999 to November 2, 1999.  The 
veteran does not have renal disability due to VA medical 
treatment administered September 3, 1999 to November 2, 1999.  
He does not have any of these disabilities, as established by 
the competent, probative medical evidence.  

Further, VA medical treatment administered September 3, 1999 
to November 2, 1999 did not result in additional right 
shoulder disability or right hand disability nor is the 
proximate cause carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital/medical treatment; or 
due to an event not reasonably foreseeable.  The November 
2001 VA medical opinion determined that there was no evidence 
that the veteran was dropped so it was unlikely that this was 
the cause of the veteran's additional disability.  There is 
no competent medical evidence showing that the VA medical 
treatment administered September 3, 1999 to November 2, 1999 
resulted in any additional right shoulder or right hand 
disabilities.  Also, the veteran has "a disability 
characterized by ambulation," he has peripheral neuropathy.  
However, the medical expert determined that it is due to 
diabetes and is not the result of the VA medical treatment 
administered September 3, 1999 to November 2, 1999.  As 
established by the medical expert, the veteran does not have 
a disability characterized by choking due to VA medical 
treatment administered September 3, 1999 to November 2, 1999.  
The veteran has additional psychiatric disability as a result 
of VA medical treatment administered September 3, 1999 to 
November 2, 1999, but the proximate cause of the disability 
was not carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination.  Also, the additional disability 
was not due to an event not reasonably foreseeable.

Accordingly, the criteria for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 have not been met.  
In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Compensation under 38 U.S.C.A. § 1151 for MRSA related 
disability is denied.

Compensation under 38 U.S.C.A. § 1151 for Klebsiella 
pneumonia related disability is denied. 

Compensation under 38 U.S.C.A. § 1151 for renal disability is 
denied. 

Compensation under 38 U.S.C.A. § 1151 for right shoulder 
disability is denied.

Compensation under 38 U.S.C.A. § 1151 for right hand 
disability is denied. 

Compensation under 38 U.S.C.A. § 1151 for a disability 
characterized by ambulation impairment is denied.  

Compensation under 38 U.S.C.A. § 1151 for a disability 
characterized by choking is denied.  

Compensation under 38 U.S.C.A. § 1151 for a psychiatric 
disability to include major depression is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


